COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 02-16-00289-CV

Geo-Tech Foundation Repair                §   From County Court at Law No. 2

                                          §   of Tarrant County (2015-006367-2)
v.
                                          §   March 30, 2017

Terry Leggett                             §   Opinion by Chief Justice Livingston

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order denying Geo-Tech Foundation Repair’s

motion to compel arbitration. It is ordered that the order of the trial court is

reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that appellee Terry Leggett shall pay all of the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston